IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50216
                        Conference Calendar



EARL HENRY SHELTON, JR.,

                                         Plaintiff-Appellant,

versus

AL SCHORRE; JOHN G. HYDE, Judge;
CHRISTOPHER MCCORMACK,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. MO-99-CV-82
                        --------------------
                           August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Earl Henry Shelton, Jr., Texas prisoner # 629604, appeals

from the district court's dismissal of his civil rights complaint

under 42 U.S.C. § 1983 as frivolous and for failure to state a

claim.   In his appellate brief, Shelton does not argue that the

district court erred in its determination that his claims

challenge his conviction and are subject to dismissal under Heck

v. Humphrey, 512 U.S. 477 (1994), or are barred by prosecutorial,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50216
                                 -2-

judicial, and absolute immunity.   Failure of an appellant to

identify any error in the district court's analysis or

application to the facts of the case is the same as if the

appellant had not appealed that judgment.    Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Because Shelton does not address the basis of the district

court's dismissal, he has abandoned the only issue on appeal

before this court.

     This appeal is without arguable merit and is frivolous.       See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.

     The district court's dismissal of Shelton's 42 U.S.C. § 1983

complaint and the dismissal of the appeal as frivolous count as

two "strikes" under the three-strikes provision of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Shelton is CAUTIONED that if he accumulates a third

"strike" under 28 U.S.C. § 1915(g), he will not be able to

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED, SANCTIONS WARNING ISSUED.